Title: From George Washington to Brigadier General Anthony Wayne, 30 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          West point July 30th 1779
        
        Your favor of this date came duly to hand—I shall certainly not undertake any thing (capital) without your knowledge—I wish for your opinion as a friend—not as commanding Officer of the light Troops—whether another attempt upon Stoney point by way of surprize, is eligible—(In any other manner under present appearances, and information, no good, I am sure, can result from it).
        
        Lord Cornwallis is undoubtedly arrived, and I have information that bears all the marks of authenticity that Admiral Arbuthnot with the grand fleet left Torbay the 26th of May, with (as it is said) 7000 Troops Hessians and British for America—A deserter who left the City of New York on Tuesday last says, it was reported that a number of Transports had arrived at Sandy hook—Firing he himself heard— I have not heard nor is it my belief that Lord Cornwallis supercedes Sir Harry. I am very sincerely and Affectionately—Dr Sir Yrs
        
          Go: Washington
        
      